AIA .
DETAILED ACTION
STATUS OF CLAIMS 
Claims 21-23, 26, 29-31, 34, 37-39, 41-45				reviewed below
Effective date allegedly is 12/31/2013 based on 14/145625

					CLAIM REJECTIONS - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 21-23, 26, 29-31, 34, 37-39, 41-45 is/are directed to one or more abstract idea(s).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the abstract idea(s).  
Prong 1
The claims fall within one of the four 101 statutory categories (21 and dependents to a process, 29 and dependents to article of manufacture, 37 and dependents to apparatus).
The independent claims 21, 29, 37 are directed to training, executing simulations based on marketing spend values and other marketing stimuli values of other channels and displaying certain results (effectiveness claim 22, 30, 38). Applicant’s claims are directed to certain methods of organizing human activity, managing interactions between people and using math (simulating interactions on computer and machine learning, determining effectiveness value). These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include commercial and legal interactions such as agreements in the form of contracts and marketing or sales activities.  The contractual relationship is entered into when the user selects to make a payment, the rewards are a marketing activity, and the sales/ purchasing activity is sales activity. If a claim limitation, under its broadest reasonable interpretation, covers commercial and legal interactions, then it falls within the “method of organizing human activity” grouping of abstract ideas, using math - calculating a number (effectiveness value). Claim 29 is directed to a medium for use in executing these steps and claim 37 states a machine for executing the idea. The ideas are similar for claims 21, 29, 37 because each is primarily concerned with organizing human activity by calculating a number.
machine learning is a process that under its broadest reasonable interpretation covers performance of the limitation in the mind, but for the recitation of generic computer components. Other than reciting ‘processor’, ‘memory’, ‘medium’, ‘computer’, nothing in the claim precludes the steps from being performed in the mind. For example, but for the computer, training in the context of this claim encompasses user manually calculating to effectiveness value after mental or pen/paper simulation.
Training/processing with machine learning is an idea itself of organizing information through mathematical correlations, using categories to organize, store and transmit information. Machine learning is old and well-known (NPL: “Approaches to Machine Learning, P. Langley at Carnegie-Mellon University (1984) and the references it refers to from a half-century ago).
Using a computer to do math does not transform an abstract idea into an inventive concept (SAP America v InvestPic (CAFC 2018), p.12-13 slip opinion. The specification has a conventional computer Fig 16-18, ¶ 150-154, generic computer system, generic medium, program product (US PG PUB 2015/0186926). The additional elements are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, and do not provide meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment. Additionally, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions. The limitations (those beyond the abstract idea) do not improve the technical field that the abstract idea limitations invoke. Moreover, these generic limitations do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers" (citing Bilski 561 US at 610).
Prong 2  
This abstract idea is not integrated into a practical application. In particular, the claim recites additional element – processor, memory, medium to perform the claim steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of providing an interface and detecting a user selection of an option) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. presenting). The steps are computer-implemented, but one could do the calculations with pen and paper, abacus, slide-rule etc and hand someone an advertisement. The additional elements present only a particular technological environment, training on one computer and simulating on another.
Because the claims are drawn to an abstract idea not integrated into a practical application, the independent claims are ineligible as directed to a judicial exception.
The dependent claims 22, 30, 38 describe the idea already found in the independent claim idea of methods of organizing human activity by manipulating data with mapped correlations (percentage) (math).  The displaying (claim 22, 30, 38) doesn’t add significantly more, but extra solution activity. 
The claims 23, 31 describe the idea already found in the independent claim idea of certain methods of organizing human activity. The analyzing manipulating data with mapping effects (correlations or weights) (stimulus data described as one of, ad spend, number of TV spots, number of radio spots, number of direct mail pieces, number of web impressions, number of coupons printed). 
Claims 26, 34 are directed extra-solution activity (report) not significantly more.
Claims 28, 36 are directed to a time delay are describing the idea in the independent claim because manipulating data via mathematical correlation is done as a function of time delay; the claims further correspond to the idea of obtaining and comparing time lagged intangible data - another abstract idea, and not significantly more.
Claim 41 is part of, not apart from, certain methods of organizing human activity and math, validating by comparing predicted response to historical response is still analyzing where  the analyzing is the idea itself of comparing prediction results with past results (history), where here it is comparing numbers.
Claim 42 is part of, not apart from, certain methods of organizing human activity and math because validating with respect to a threshold by comparing predicted response to historical response is still analyzing where the analyzing is the idea itself of comparing prediction results with past results (history), where here it is comparing numbers.
Claim 43 is part of, not apart from, certain methods of organizing human activity and math because validating with respect to a threshold by comparing predicted response to historical response is still more analyzing where the analyzing is the idea itself of comparing prediction results with past results (history), where here it is comparing numbers, and doing more training.
Claims 44-45 are part of, not apart from, certain methods of organizing human activity using math and drawn to still more math.
Step 2b
computer, medium, computer program product. See Wiley Encyclopedia of Computer Science and Engineering (2009). This was already provided to applicant in the non-final rejection of 9/11/18 so it is not necessary to provide it again. See also MPEP 2106.05.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are directed to an abstract idea with additional generic computer elements do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation.  The claims in ordered combination spell out how to computer implement the idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements merely detail generic computer processors and software that implement the abstract idea. The generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation. The additional element merely instruct that the execution of the abreact idea occurs on other generic technology, but does not offer any disclosure of any additional technology beyond the abstract idea itself. Moreover, the claim steps as an ordered combination do not present significantly more. Nowhere in the claims or specification is there any indication that the computer, processor, medium do something nongeneric such that Applicant has improved computer functionality. The elements in ordered combination present an idea, further description of the idea, additional ideas, and generic technology - invoked merely as a tool to implement an idea (e.g. claim 1 computer implemented method…). There is no improvement in these generic technology items, but rather they are invoked as a tool to solve a marketing problem with math, not a technical problem.
 Claims dependent from the independent claims do not cure the deficiencies and are rejected.

CLAIM REJECTIONS - 35 USC § 103
The following quotes 35 U.S.C. 103 which forms the basis for obviousness rejections in this Office Action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made

Claims 21-23, 26, 28-31, 34, 36-39, 41-45 are rejected under 35 USC 103 over Bai (US 2012/0046991) in view of Crites (US 2012/0116787) in view of Bai (US 2012016716 A1) in view of Kitts (US 2012/0054021) 
CLAIM 21, 29, 37
Bai discloses 
executing  a simulation (Bai Fig 1) on a user provided scenario (Bai Fig 5, ¶ 42) of the campaign (Bai Fig 6), the user provided scenario entered using an interactive user interface , the user scenario entered by (Bai Fig 5-6, ¶ 42, 47)  configuring at least one change in a marketing spend value of a first marketing channel of a plurality of marketing channels (Bai shows response vectors ¶ 9, 26 which vectors stacked suggest a matrix including sale volume and purchase intent ¶ 34. See Fig 1, 5.) (Bai ¶ 33) the simulation to determine an effectiveness value (Bai ¶ 9, Fig 4) to attribute to the change in marketing media spend value represented in stimuli values for relative to other marketing media spend values represented in stimuli values for other marketing channels, of the plurality of marketing channels of the advertising campaign, the effectiveness value determined based on the weight matrix and representative of an effect of the first marketing channel on the other marketing channels of advertising campaign   (Bai Fig 5-6, Fig 1, 3, weights are gradients ¶ 10-13;¶ 11-13, 31-35; effectiveness or ‘competitive advantage’ is dynamically simulated in Bai ¶ 31, 42 & time updated ¶ 40 iteratively until an optimum with least error is reached ¶ 31) 
Bai discloses receiving, using a computer, historical data including a stimulus matrix and a response matrix, the stimulus matrix includes a plurality of stimulus vectors, one for each of a plurality of marketing channels, wherein the stimulation vectors are formed from a plurality of time series stimulus data that represent a time series of marketing media deployed through the respective marketing channel, and the response matrix includes a plurality of response vectors, for the marketing channels, formed from a plurality of time series response data that measures responses to the time series stimulus data by a plurality of users exposed to the marketing media (Bai at least ¶ 7-13). Bai (data integration Fig 1 with historical stimulus and response ¶ 8-9, 22-23, 33-35) shows providing the ability for retailers to devise a current channel strategy (e.g., adaptive price setting) that considers competitive advantage of a channel. To estimate a price for selling a product j in a commerce channel: receiving, at a processor, real market data including sales and price history data of a product j sold by retailers over alternate sales channels t. Bai computing, utilizing the competitive advantage parameter value, an optimum price for a particular product to be marketed in one of the one or alternate sales channel. 
Channel coordination/correlation shown in Fig 2-3 ¶ 24, 27, 34-35. Bai ¶ 27 competitive advantage weight consumer will buy in channel t instead of channel s, but same parameter changed and in ¶30 consumer will buy in channel s instead of channel t. See Bai ¶ 42 where parameter (claimed weight) used to change channel. Bai shows competitive advantage parameter value where the competitive advantage parameter is the weight; generating a competitive advantage (cross-pair influence) parameter value based on sales and price history data, and Bai shows training, machine learning ¶ 34, 31 Bai shows data vector ¶9, 26 (stimuli data vector) based on time series data ( "... at portion) of data to train ¶ 29).
Bai is a simulator just like the invention, (title Multi-Channel Simulator Fig 1, 5). Price is the classic marketing message to demanders. And price fits within the broadest reasonable interpretation of marketing message. Price is but one of many stimulus vectors ¶ 9, 26 which combined form a matrix. Stimulus matrix include three ¶ 22 (‘whether or not a retailer sells particular product, prices …, sales quantities …’), price and customer preference ¶ 26, ¶ 33-34 (price, cost, customer preference, customer population, competitive advantage). Bai shows response vectors ¶ 9, 26 which vectors stacked form a matrix including sale volume and purchase intent ¶ 34. See Fig 1, 5. 
● training, with machine-learning techniques, a learning model by correlating, for a plurality of stimulation vectors corresponding to a plurality of marketing channels associated with an advertising campaign  , a portion of time series stimulus data with a portion of the time series response data across the marketing channels of the advertising campaign, the portion of time series response data measuring responses to the portion of time series stimulus data by a plurality of users exposed to marketing media represented in the time series stimulus data the correlating including (Bai ¶ 9, 22-23, 26, 33-34, 39, 41 shows n stimuli and response vectors used to account for time delay and determine scalar competitive advantage Fig 4) to account for exogenous variables that attenuate effects independent from the stimulus data, the correlating to emphasize more recent entries over older entries in the portion of time series stimulus data and the portion of time series response data (Bai Fig 1, 3, 5 trains a machine learning model, the JNN. Bai ¶31, 41-42 shows user provided scenario.  Bai’s JNN is a learning model, and no new model is created every time there is an input. Bai shows the cross-channel effectiveness weights (Bai Fig 3, ¶11 θ1 θ2-). Bai teaches simulation and training a JNN Fig 1, 5. Bai teaches simulation updating weights (variously termed gradient, θ1 θ2-, and adjustment factor throughout Bai. Bai is a simulator just like the invention, (title Multi-Channel Simulator Fig 1, 3, 5). Price is the classic marketing message, and thus price fits within the broadest reasonable interpretation of marketing message. Price is but one of many stimulus vectors ¶ 9, 26 which suggests a matrix (so see Crites table 1 matrix below; 'response attribution values' for each S-R pair (¶ 22-23, 51, 55)). Stimulus matrix include three ¶ 22 (‘whether or not a retailer sells particular product, prices …, sales quantities …’), price and customer preference ¶ 26, four ¶ 33 (price, cost, customer preference, customer population). Bai shows response vectors ¶ 9, 26 which combined form a matrix including sale volume and purchase intent ¶ 34. Nor does it matter that the claim doesn’t specify price because applicant used a broad term (marketing message. See the bidirectional aspect of the claim (‘and from the response …’) Bai 'backwards propagation' training of a neural network, ¶ 23-26, 28, 31-33, 40-41, Fig 4.)
The precise word matrix is absent from Bai, but a matrix is a stack of vectors. Two vectors (columns or rows) makes a matrix. Bai’s data vector-in and vector-out for one or more stimulus are the stimulus matrix and the response matrix (Fig 1, 4). Bai at least ¶ 7-13. Bai (data integration Fig 1 with historical stimulus and response ¶ 8-9, 22) shows providing the ability for retailers to devise a current channel strategy (e.g., adaptive price setting) that considers competitive advantage of a channel. Bai shows competitive advantage parameter value where the competitive advantage parameter is the weight; generating a competitive advantage (cross-pair influence) parameter value based on sales and price history data, and Bai shows training, machine learning ¶ 34, 31 Bai shows data vector ¶9, 26 (stimuli data vector) based on time series data ( "... at different times'). Bai teaches multi-channel simulator (and hence matrix) for retailers. Bai output display Fig 6 of simulated model vector output solution Fig 5 ¶ 12-13.
[Wingdings font/0x77] predicting based on the simulations at the values through the sweep of the range of potential stimulus values, a plurality of   responses across marketing channels (Bai ¶ 33) of the advertising campaign
● forming by executing a plurality of simulations with the learning model, a plurality of simulations (Bai dynamic simulation ¶ 41) to form a weight matrix  including weights corresponding to effects in a first portion of the plurality of marketing channels of the advertising campaign caused by stimulus in a second portion of the plurality of marketing channels of the advertising campaign, the plurality of simulations (Bai ¶ 34-35, Fig 3/5, ¶11 θ1 θ2-) (Bai Fig 3, weights are termed by Bai as gradients, θ1 θ2-, adjustment factor ¶ 10-13, see also ¶11 θ1 θ2-. The weights or gradients are in a matrix because these are multipliers in each the relationships between the many stimulus inputs ¶ 9, 26, 22, 33 and response at least ¶ 34-35) including  
[Wingdings font/0x77] performing simulations at values (Bai Fig 1, 5 ¶ 31-36, 41), the potential stimulus values for the time series stimulus data associated with an increase or decrease in marketing media spend relative to a baseline value (Bai ¶ 41-42, increase/decreasing ¶ 39-40, increase/decreasing is adaptive price ¶ 7, 36, initial parameters’,  baseline being history ¶ 8-9, particular price ¶ 12, 33; See Bai Fig 5 ¶ 8-13 Fig 1, 4-5 where range of input data ¶ 8-13, 2322, 25 (a sweep Fig 4 ¶ 41) producing true response, Bai's consumer preference) 
[Wingdings font/0x77] generating for the simulations  at values through the sweep of the range of potential stimulus values, a plurality of weight values representative of the effect of the potential stimulus values on the plurality of responses  (Bai Fig 3, weights are termed by Bai as gradients, θ1 θ2-, adjustment factor ¶ 10-13)
Bai’s stimulus data vectors ¶ 9, 26 and response vectors ¶ 33 comprise a matrix because a stack of vectors is a matrix, so Bai suggests matrix. Bai updates the time frame at least ¶ 40 but doesn’t say the specific word matrix.
CRITES
Crites ¶ 20-22, Fig 2, 4. Crites ¶ 22-23 shows a stimulus and response in the form of a matrix in Table 1. Crites shows generating from stimuli, vectors over a historical time period (Crites ¶ 20-21), generating from response data response vectors over the historical time period (Crites ¶ 20-21, Fig 4-5. Crites shows training a cross-channel predictive model (Crites ¶ 3-7, 64-65), using machine-learning (Crites at least E-M ¶ 39, Fig 1, ¶ 3-7) by identifying stimuli vectors (Crites ¶ 20-21, Fig 4-5), time (Crites at least  Fig 3 ) and value (Crites at least Fig 5) based correlations between stimuli and response vectors (Crites at least ¶ 20-21, Fig 4-5 and by generating a plurality of cross-channel contributions that specify, for the stimuli vectors a weight (Crites ¶ 42, 52-58) that quantifies the contribution of the stimuli vectors (Crites at least ¶ 20-25, 29-30 and get true response rate ¶ 58). The weight matrix is attribution values for each S-R pair, Crites at least ¶22-23. Such weights ¶ 48 are used in Crites’s response rate model ¶ 23 and also its time model ¶ 30 which is the response rate model updated as a function of time). As to interactive user interface, besides Bai Fig 5-6 and corresponding text, also Crites shows stimuli and responses for scenario ¶ 28, 47. 
Crites shows explicitly stimulus matrix and response matrix:
Applicant’s drawing 14/322353
Crites

    PNG
    media_image1.png
    604
    299
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    109
    133
    media_image2.png
    Greyscale


Crites shows receiving, using a computer, historical data including a stimulus matrix (Crites ¶ 21) and a response matrix (Crites ¶ 21), the stimulus matrix comprises a plurality of stimulus vectors (Crites Fig 2, ¶ 21), of a plurality of marketing channels, wherein the stimulus vectors are formed from a plurality of time series stimulus data that represent a time series of marketing media deployed through the respective marketing channel (Crites Fig 2, ¶ 20-26), and the response matrix includes a plurality of response vectors (Crites Fig 2, ¶ 21), one for each of the marketing channels, formed from a plurality of time series response data that measures responses to the time series stimulus data by a plurality of users exposed to the marketing media (Crites shows receiving historical data comprising response data that measures responses to the stimuli by the users and times the responses occurred (Crites ¶ 20-22, Fig 2, 4. Crites ¶ 22-23 matrix in is comparable to Applicant’s Fig 4A, Fig 6), and Crites shows generating from stimuli, vectors over a historical time period (Crites ¶ 20-21), generating from response data time series response vectors over the historical time period (Crites ¶ 20-21, Fig 4-5))
Crites shows receiving historical data comprising response data that measures responses to the stimuli by the users and times the responses occurred, Crites ¶ 20-22, Fig 2, 4. Crites ¶ 22-23 shows a stimulus and response in the form of a matrix in Table 1. Crites shows generating from stimuli, vectors over a historical time period (Crites ¶ 20-21), generating from response data time series response vectors over the historical time period (Crites ¶ 20-21, Fig 4-5)).
Although Bai shows updating weights (variously termed gradient, θ1 θ2-, adjustment factor throughout Bai), for a particular product marketed across sales channels. Fig 2-3 ¶ 24, 27, not explicitly shown is weight matrix (Crites generating weight matrix 'response attribution values' for each S-R pair (¶ 22-23, 51, 55), effectiveness ¶ 58 for promotions across marketing campaigns ¶ 3, 64. Crites for at least one channel Fig 2, display report ¶ 39 based on stimulus, response updated ¶ 56 and display true response rate (effectiveness), convergence¶58 in at least Fig 7). Bai also filters the weights so as to eliminate small cross-channel weights, statistically insignificant cross-channel weights and statistically outlying cross-channel weights; (See Bai ¶ 33-35 where weights filtered with respect to pre-set limit, upper or lower bound. 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine Bai, with cross-channel prediction modeling based on machine learning from a time series stimulus/response matrix of Crites. Bai already shows receiving input data vector ¶9, 25-26 (price, customer preference) at a series of times ¶ 31 for different channels ¶ 8, 11, 23, 27 Fig 1 item 11, 5. Bai shows for each channel a response data vector ¶ 26 sales volume at a series of times ¶ 31. Bai (data integration Fig 1 with historical stimulus and response ¶ 8-9, 22) shows providing the ability for retailers to devise a current channel strategy (e.g., adaptive price setting) that considers competitive advantage of a channel. To estimate a price for selling a product j in a commerce channel: receiving, at a processor, real market data including sales and price history data of a product j sold by retailers over alternate sales channels t. Crites shows stimulus/response vector for machine learning time series cross-channel prediction modeling. One of ordinary skill in the art would have been reasonably prompted to make the combination because of the benefit of sharing credit between stimuli delivered on multiple channels (Crites ¶ 3, 64, 66). Therefore all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention. Therefore it would have been obvious to combine Bai, Crites.
As to a simulation on a user provided scenario of a campaign (see Bai’s simulator where retailers device the channel strategy ¶ 7-10. And Crites simulation of scenario of a campaign provided by user 22 in Fig 1 ¶ 34, 60)
BAI
As to weight matrix (Bai doesn’t show it explicitly. Crites shows a Stimulus-Response matrix (Table 1) and response attribution value which is the weight part of weight matrix but doesn’t explicitly say the response attribution value is in a matrix like the Table 1 Stimulus-Response matrix, but see Bai (US 20120016716 A1) Fig 1 cross-channel influence model 103, ¶ 26-30 where channel influence ¶ 26 is effectiveness value and weight matrix is cross-channel matrix ¶ 26, “cross-channel influence matrix” 43, ¶ 49). It would have been obvious at the time of filing to combine Bai and Bai. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
KITTS
Although Bai shows receiving at neural network input nodes, a data vector ¶8-9 with historical data Fig 1 and yet ("... at different times' Bai ¶ 9), doesn’t explicitly say 'time series', like Kitts. A mere statement ‘at different times’ does not necessarily imply a time series. Although Crites shows Fig 2 stimulus/response at different times (Fig 2, 5, ¶ 25-26, 29-30, 45-46) for modeling ¶ 51-58), Crites doesn’t explicitly say 'time series'. 
Kitts (US 2012/0054021) shows receiving stimuli and response data ¶ 118 and 52-81, for each of a plurality of marketing channels and response data (Fig 1) in time series Fig 10-12. Advertising event is an advertisement using one of the following media: television, radio, internet, billboard, print, or direct mail ¶ 3. FIG. 1.7 shows a sample of consumer data enrichment, a wide array of hundreds of attributes about consumers from various data bureaus. Kitts shows receiving historical stimuli data, for each of a plurality of marketing channels and response data (Fig 1) and Fig 6, 10-12 shows from the stimuli data generating time series stimuli data, one for each of the marketing channels, and generating, from the response data, time series response data, one for each of the channels.  Kitts shows training ¶ 105-117 a cross-channel predictive model (Fig 1, 16, ¶ 117-118) by correlating time-series stimuli data with response across the channels using machine learning ¶ 118 to produce a stimuli data vector and a response data vector (Fig 1-2) and to generate a plurality of weights that quantify cross-pairs of the stimuli data vectors and the response data vectors, so as to measure the cross-channel influence of cross-pairs of channels. Cross-pair weights are shown in at least Fig 6, Fig 8, 10-12, 16, ¶ 99-101, 195-198. Kitts, like applicant uses several terms for weight (correlation, weight, R). Kitts at least ¶ 119, 147, 232 Fig 1.7 show range of inputs to vary stimuli in marketing channel for producing attribution rates Fig 13, 15-16 - true scores; ¶ 213-222, e.g. ¶ 213 correct attribution - true scores. Kitts ¶152 shows generating a cross-channel predictive model composes generating a cross-channel predictive model with only a portion of the time series stimuli. Kitts shows updating ¶16, 66, 162, Fig 13, 16.
Kitts (US 2012/0054021) shows receiving stimuli, response data ¶ 52-81, for each marketing channel and response data (Fig 1). Advertising event is an advertisement using one of the following media: television, radio, internet, billboard, print, or direct mail ¶ 3. FIG. 1.7 shows a sample of consumer data enrichment, a wide array of hundreds of attributes about consumers from various data bureaus. Kitts shows receiving historical stimuli data, for each of a plurality of marketing channels and response data (Fig 1) and Fig 6, 10-12 shows from stimuli data generating time series stimuli data, for each marketing channel, and generating, from the response data, time series response data, one for each of the channels.  Kitts shows training ¶ 105-117 a cross-channel predictive model (Fig 1, 16, ¶ 117-118) by correlating time-series stimuli data with response across the channels using machine learning ¶ 118 to produce a stimuli data vector and a response data vector (Fig 1-2) and to generate a plurality of weights that quantify cross-pairs of the stimuli data vectors and the response data vectors, so as to measure the cross-channel influence of cross-pairs of channels. Cross-pair weights are shown in at least Fig 6, 8, 10-12, 16, ¶ 99-101, 195-198. Kitts, like applicant uses several terms for weight (correlation, weight, R). Kitts at least ¶ 119, 147, 232 Fig 1.7 show range of inputs to vary stimuli in marketing channel for producing attribution rates Fig 13, 15-16 - true scores; ¶ 213-222, e.g. ¶ 213 correct attribution, true scores. 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine Bai, with cross-channel prediction modeling based on machine learning from a time series stimulus/response matrix of Crites. Bai already shows receiving input data vector ¶9, 25-26 (price, customer preference) at a series of times ¶ 31 for different channels ¶ 8, 11, 23, 27 Fig 1 item 11, 5. Bai shows for each channel a response data vector ¶ 26 sales volume at a series of times ¶ 31. Bai (data integration Fig 1 with historical stimulus and response ¶ 8-9, 22) shows providing the ability for retailers to devise a current channel strategy (e.g., adaptive price setting) that considers competitive advantage of a channel. To estimate a price for selling a product j in a commerce channel: receiving, at a processor, real market data including sales and price history data of a product j sold by retailers over alternate sales channels t. One of ordinary skill in the art would have been reasonably prompted to make the combination because of the benefit of sharing credit between stimuli delivered on multiple channels (Crites ¶ 3, 64, 66). Although Bai shows receiving at neural network input nodes, a data vector ¶8-9 with historical data Fig 1 and yet ("... at different times' Bai ¶ 9), doesn’t explicitly say 'time series', like Kitts. Although Crites shows Fig 2 stimulus/response at different times (Fig 2, 5, ¶ 25-26, 29-30, 45-46) for modeling ¶ 51-58), Crites doesn’t explicitly say 'time series'. Kitts shows multi-channel attribution via time series (Fig 11-12). One of ordinary skill in the art would have been reasonably prompted to make the combination because attribution can be based on a portion (or ‘subset) of stimuli (Kitts ¶ 8). All three references Bai/Crites/Kitts discuss the same subject: attribution.
Although Bai shows training to determine difference between simulated sales and real sales for attenuating effect of error (Bai at least ¶ 29, 31, 33-34, 42, Fig 5 304), not shown is training exogenous variable using the word exogenous. Bai already shows computing, utilizing a weight e.g. the competitive advantage parameter value, an optimum price for a particular product to be marketed in one of the sales channels. Fig 2-3 ¶ 24, 27, attenuation ¶ 34 upper, lower bounds, ¶ 23, minimize residuals 42, Fig 5, i.e. attenuating error. Although Bai shows training to determine difference between simulated and real sales for attenuating effect of error (Bai at least ¶ 29, 31, 33-34, 42, Fig 5 304), not explicitly shown is training exogenous variable. 
Therefore although not explicitly in Bai is the word exogenous but Kitts shows 
● training …  the portion of the time series response data and to account for exogenous variables  …  cross-channel predictive model to attenuate effects independent from the stimuli (Kitts (US 2012/0054021) ¶ 199-202 trains set of exogenous TV data to attenuate noise (effect independent of input) for signal separation. Further, Kitts tracks exogenous seasonality (the exogenous variable in Applicant specification ¶72), Saturday effect, and then normalizes, i.e. attenuates effects of exogenous variable. Other attenuations (de-weighting (e.g. ¶ 125, 128-132) are shown at least at ¶ 131-152. Kitts also teaches training data for attenuation of unknown signal ¶ 153-160, to separate out transient exogenous TV effect ¶ 202. Kitts (US 2012/0054021) ¶ 199-202 trains set of exogenous TV data to attenuate noise (effect independent of input) for signal separation. Further, Kitts tracks exogenous seasonality (the exogenous variable in Applicant specification ¶81), Saturday effect, and then normalizes, (attenuate effect of exogenous variable). Other attenuations (de-weighting (e.g. ¶ 125, 128-132): at least at ¶ 131-152. Kitts also teaches training data for attenuation of unknown signal ¶ 153-160, separate out transient TV effect ¶ 202. 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine Bai, with accounting for exogenous variables in order to control all inputs might affect attribution as expressly needed in Bai; Fig 2-3 ¶ 24, 27, attenuation ¶ 34 upper, lower bounds, ¶ 23, minimize residuals 42, Fig 5, i.e. attenuating error. Although Bai shows training to determine difference between simulated and real sales for attenuating effect of error (Bai at least ¶ 29, 31, 33-34, 42, Fig 5 304) . All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention. Therefore it would have been obvious to combine Bai/Crites/Kitts.
Although Bai shows Fig 5 ¶ 8-13 Fig 1, 4-5 input range ¶ 22 (sweep Fig 4) true score ¶ 8-13, 23, Kitts also shows
●receiving, in a computer, a range of values to vary the stimuli data in at least one of the channels (Kitts at least ¶ 119, 147, 232 Fig 1.7 show range of input data to vary the stimuli data in marketing channel for producing attribution rates Fig 13, 15-16 which is to say true scores.)
●executing, in the computer, a simulation, using the cross-channel predictive model, that sweeps across the range of values as input stimuli data and produces weights for the cross-channel contributions (Kitts at least ¶ 119, 147, 232 Fig 1.7 show range of input data to vary the stimuli in a channel for producing attribution rates Fig 13, 15-16 ¶ 213-222, e.g. ¶ 213 correct attribution which is to say true scores.)
	Although Bai shows price ¶ 42 as the stimulus (Bai calls uses the term competitive advantage parameter value), it doesn’t explicitly say marketing media spend, but Kitts shows it ¶ 225 and the swap of marketing media spend for price is a simple substitution.
Although Bai shows Fig 2 shows time (k) and tracks time lag ¶ 29-31, 39-40 for determining competitive advantage ¶ 29, it doesn’t explicitly say recency (emphasize more recent entries), but Kitts shows it ¶ 17, 127, 227 and the swap is a simple substitution. 
As to interactive user interface, besides Bai Fig 5-6 and text, also Kitts ¶ 176 shows it.
It would have been obvious to one of ordinary skill in the art at the time of filing to combine Bai, with Kitts’s time series data for machine learning a cross channel model. Bai shows competitive advantage parameter value where the competitive advantage parameter is the weight, generating a competitive advantage (cross-pair influence) parameter value based on sales and price history data, shows training, machine learning ¶ 34, 31, data vector ¶9 (stimuli data vector) based on time series data ("... at different times'), multi-channel simulator for retailers, output display Fig 6 of simulated model solution Fig 5 ¶ 12-13. Bai doesn’t explicitly say time series. Kitts shows multi-channel attribution via time series. One of ordinary skill in the art would have been reasonably prompted to make the combination to expressly teach time series machine learning a prediction model. Therefore all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention. Therefore it would have been obvious to combine Bai/Crites/Kitts
As to user provided scenario entered using an interactive user interface by configuring at least one change in a marketing media spend value of a first marketing channel (Except for marketing media spend), Bai shows this. Bai’s marketing messages are at least these 4 price, product cost, customer preference, customer population and none of those is media spend. Therefore it would have been obvious to look for other simulation inputs and find Kitts which shows marketing media spend (Kitts budgeting, ¶ 185, 228, media cost ¶ 11, 86, 188-189, ad spend ¶ 225), a simple substitution of one marketing stimulus (Kitts’s media spend) for another (Bai’s price). 
CLAIM 22, 30, 38
Bai/Crites/Bai/Kitts shows the limitations above.  Bai shows
●effectiveness value is displayed as a percentage (Bai ¶ 11 ratio as well as Crites ¶ percent 14, ratio 46, percent 62 as well as Kitts percent ¶ 213, 227)
It would have been obvious to one of ordinary skill in the art at the time of filing to combine Bai with verification as percentage as shown in Crites, One of ordinary skill in the art would have been reasonably prompted to make the combination because attributing response to a stimulus, effect to cause is about determining how much of a response or effect is attributable to a quantity of cause of stimulus - in advertising a ratio (Crites para 28, 46-47). Therefore all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.
It would have been obvious to one of ordinary skill in the art at the time of filing to combine Bai with verification as percentage as shown in Kitts. One of ordinary skill in the art would have been reasonably prompted to make the combination because attributing response to a stimulus, effect to cause is about determining how much of a response or effect is attributable to a quantity of cause of stimulus - in advertising a ratio (Kitts ¶ 9). Therefore all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.
CLAIM 23, 31, 39
Bai/Crites/Bai/Kitts shows the limitations above.  
Although Bai shows receiving at neural network input nodes, a data vector ¶8-9 with historical data Fig 1 and yet ("... at different times' Bai ¶ 9), doesn’t explicitly say 'time series', like Kitts. A mere statement ‘at different times’ does not necessarily imply a time series. Not explicitly in Bai but Kitts shows
● time series stimulus data  includes at least one of, an advertising spend, a number of direct mail pieces, a number of TV spots, a number of radio spots, a number of web impressions and a number of coupons printed , and the time series response data includes at least one of a number of calls into a call center (Kitts Fig 5, Kitts ¶ 7, 14, Fig 1 and corresponding text, 152) , a number of clicks on an impression (Kitts ¶ 8)  , or a number of coupon (Kitts ¶ 7)   redemptions (Kitts Ad event is an advertisement using one of television spot, radio spot, internet, billboard, print, or direct mail ¶ 3, 6, ¶ 230, Fig 1, 5, 16)
It would have been obvious to one of ordinary skill in the art at the time of filing to combine Bai and the Kitts stimuli. The primary reference Bai teaches marketing stimulus (data vector ¶9, 26) to train a model. A tool can have a workpiece, e.g. a nutcracker can operate on a walnut, macadamia, or some other nut. The difference between the primary reference Bai and the claimed subject matter is that the primary reference does not disclose advertising spend, a number of direct mail pieces, a number of TV spots, a number of radio spots, a number of web impressions and a number of coupons printed. The secondary reference Kitts shows marketing stimuli as one of advertising spend, a number of direct mail pieces, a number of TV spots, a number of radio spots, a number of web impressions and a number of coupons printed was known in the prior art prior to the time of filing; one can substitute one marketing stimuli for another. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the marketing stimuli of the secondary reference(s) Kitts for the marketing stimulus of the primary reference Bai.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
CLAIM 41 
Bai/Crites/Bai/Kitts shows the limitations above.  
Although Bai shows Bai ¶ 31-33, not explicit is validation
Claim 21, further including 
[Wingdings font/0x9F] validating the learning model by executing a validation simulation, the validation simulation including determining predicted response vectors for a portion of historical data and comparing the predicted response vectors to the response vectors associated with the historical data  (Kitts validation at least Fig 9)
It would have been obvious to one of ordinary skill in the art at the time of filing to combine Bai, with Kitts’s time series data for machine learning a cross channel model. Bai doesn’t explicitly say validation. Kitts shows it Fig 9. One of ordinary skill in the art would have been reasonably prompted to make the combination to expressly teach validation (Kitts Fig 9) of time series machine learning prediction model for the advantage of a validated simulation. Therefore all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded than predictable results to one of ordinary skill in the art at the time of the invention. 
CLAIM 42 
Bai/Crites/Bai/Kitts shows the limitations above.  Bai shows 
Claim 41, further including 
[Wingdings font/0x9F] determining whether the predicted response vectors satisfy a validity threshold with respect to the response vectors associated with the historical data (Bai ¶ 31-33)
 CLAIM 43 
Bai/Crites/Bai/Kitts shows the limitations above.  Bai shows 
Claim 41, wherein 
[Wingdings font/0x9F] in response to the predicted response vectors not satisfying the validity threshold, the learning model is subjected to further training (Bai ¶ 31-33)
CLAIM 44 
Bai/Crites/Bai/Kitts shows the limitations above.  Bai shows 
Claim 21, further including 
[Wingdings font/0x9F] comparing the weight values to a threshold and  designating ones of the weight values which exceed the threshold as true score values  (Bai Fig 5-6, Fig 1, 3, weights are gradients ¶ 10-13;¶ 11-13, 31-35; effectiveness or ‘competitive advantage’ is dynamically simulated in Bai ¶ 31, 42 & time updated ¶ 40 iteratively until an optimum with least error is reached ¶ 31. The iterative process treats each weight as suboptimal, below threshold, until the JNN converges upon an optimal solution, or true score Fig 4-5)
CLAIM 45
Bai/Crites/Bai/Kitts shows the limitations above.  Bai shows 
Claim 21, 
[Wingdings font/0x9F] correlating is to emphasize the more recent entries over the older entries based on an exponentially decaying model  
(Although Bai shows Fig 2 shows time (k) and tracks time lag ¶ 29-31, 39-40 for determining competitive advantage ¶ 29, it doesn’t explicitly say recency (emphasize more recent entries), but Kitts shows it ¶ 17, 127, 227 and the swap is a simple substitution.)
It would have been obvious to one of ordinary skill in the art at the time of filing to combine Bai, with Kitts’s time series data for machine learning a cross channel model. Bai shows competitive advantage parameter value where the competitive advantage parameter is the weight, generating a competitive advantage (cross-pair influence) parameter value based on sales and price history data, shows training, machine learning ¶ 34, 31, data vector ¶9 (stimuli data vector) based on time series data ("... at different times'), multi-channel simulator for retailers, output display Fig 6 of simulated model solution Fig 5 ¶ 12-13. Bai doesn’t explicitly say time series. Kitts shows multi-channel attribution via time series. One of ordinary skill in the art would have been reasonably prompted to make the combination to expressly teach time series machine learning a prediction model. Therefore all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention. Therefore it would have been obvious to combine Bai/Crites/Kitts

Claims 26, 34 are rejected under 35 USC 103 as being unpatentable over the Bai/Crites/Bai/Kitts combination in view of Williams (US 2010/0211455)
CLAIM 26, 34
Bai/Crites/Bai/Kitts shows the limitations above.  
Although Bai shows a profit function ¶ 38 and although Kitts ¶ 223-227 shows reports including ROI ¶225, not clearly in either is accounts for cross-channel effects (Bai shows a profit function ¶ 38. Kitts ¶ 223-227 shows reports including ROI ¶225).
●generating a report that quantifies the return on investment for at least one of the channels that accounts for the cross-channel contributions (Williams Fig 1 step 26, Fig 1-3, 5, 7 shows ROI report that accounts for cross-channel effects.)
It would have been obvious to one of ordinary skill in the art at the time of filing to combine Bai with the reporting of Williams. Bai shows competitive advantage parameter value where the competitive advantage parameter is the weight, generating a competitive advantage (cross-pair influence) parameter value based on sales and price history data, shows training, machine learning ¶ 34, 31, data vector ¶9 (stimuli data vector) based on time series data ("... at different times'9, 26), multi-channel simulator for retailers, output display Fig 6 of simulated model solution Fig 5 ¶ 12-13.Bai shows a profit function ¶ 38 and although Kitts ¶ 223-227 shows reports including ROI ¶225, not clearly shown in either is accounts for cross-channel effects. Williams shows ROI report that accounts for cross-channel effects. One of ordinary skill in the art would have been reasonably prompted to make the combination because of the need to know ad efficacy in order to optimize (Williams ¶ 2). Therefore all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention. 
RESPONSE TO REMARKS
Applicant remarks are fully considered but not persuasive.
The independent claims 21, 29, 37 are directed to training, executing simulations based on marketing spend values and other marketing stimuli values of other channels and displaying certain results (effectiveness claim 22, 30, 38). Applicant’s claims are directed to certain methods of organizing human activity, managing interactions between people and using math (simulating interactions on computer and machine learning, determining effectiveness value). These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include commercial and legal interactions such as agreements in the form of contracts and marketing or sales activities.  The contractual relationship is entered into when the user selects to make a payment, the rewards are a marketing activity, and the sales/ purchasing activity is sales activity. If a claim limitation, under its broadest reasonable interpretation, covers commercial and legal interactions, then it falls within the “method of organizing human activity” grouping of abstract ideas, using math - calculating a number (effectiveness value). Claim 29 is directed to a medium for use in executing these steps and claim 37 states a machine for executing the idea. The ideas are similar for claims 21, 29, 37 because each is primarily concerned with organizing human activity by calculating a number.
This abstract idea is not integrated into a practical application. In particular, the claim recites additional element – processor, memory, medium to perform the claim steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of providing an interface and detecting a user selection of an option) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Applicant uses math to solve the math problem of targeting an advertisement, followed by extra-solution activity (presenting). The steps are computer-implemented, but one could do the calculations with pen and paper, abacus, slide-rule etc and hand someone an advertisement. The additional elements present only a particular technological environment, training on one computer and simulating on another.
The limitation of machine learning is a process that under its broadest reasonable interpretation covers performance of the limitation in the mind, but for the recitation of generic computer components. Other than reciting ‘processor’, ‘memory’, ‘medium’, ‘computer’, nothing in the claim precludes the steps from being performed in the mind. For example, but for the computer, training in the context of this claim encompasses user manually calculating to effectiveness value after mental or pen/paper simulation.
Training/processing with machine learning is an idea itself of organizing information through mathematical correlations, using categories to organize, store and transmit information. Machine learning is old and well-known (NPL: “Approaches to Machine Learning, P. Langley at Carnegie-Mellon University (1984) and the references it refers to from a half-century ago).
	Using a computer to do math does not transform an abstract idea into an inventive concept (SAP America v InvestPic (CAFC 2018), p.12-13 slip opinion.
	As to applicant remarks that (remarks p. 13) that the math cannot be done in the mind, performance in the mind is not a stand-alone test.
	103
	Cavander is no longer need because of the amendment deleting first and second computers. Forbes was cited for weight matrix but in its place examiner now cites Bai reference showing cross channel influence (effectiveness value) and cross correlation influence matrix (weight matrix) 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BREFFNI X BAGGOT whose telephone number is (571)272-7154.  The examiner can normally be reached on M-F 8a-10a, 12p-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BREFFNI BAGGOT/Examiner, Art Unit 3681